DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.

Allowable Subject Matter
Claims 1-2, 4-15, and 17-20 are allowed.

As per claims 1, 14, and 20, the prior art Botteron (WO 2013/044399) discloses, a method at a sensor apparatus (see page 6 lines 1-15: method disclosed includes sensors/sensor apparatus), the method comprising: 
calculating a value for a target function based on at least one sensor of the sensor apparatus (see page 7 lines 8-28, page 9 lines 22-26; and page 10: calculating parameter values based on acceleration sensor data, calculation of comparison of parameters to thresholds comprises a target function);

finding a moving variance based on the at least one gyroscopic sensor (see page 6 lines 8-16 and claim 9: gyroscope for data collection; see page 7 lines 25-29 and page 10: parametric data of the target function is a moving variance; see page 7 lines 8-28, page 9 lines 22-26; and page 10: calculating parameter values based on gyro data, calculation of comparison of parameters to thresholds comprises a target function); 
verifying that the moving variance of the at least one gyroscopic sensor is below a third threshold value (see page 7 lines 8-28, page 9 lines 22-26; and page 10: calculating parameter values based on gyro data, calculation of comparison of parameters to thresholds comprises a target function, discloses threshold associated with EMV in the x, y, and z directions, i.e. 3 threshold comparisons); and 
turning off transmission from a radio of the sensor apparatus based on the in-flight state (see page 6 line 17- page 7 line 8 and claims 1-5: disabling radio transmitter, i.e. turning off transmission from a radio, of the apparatus based on the previously discussed parametric data/in-flight status).

	He (US 2018/0172722) discuses using an accelerometer to turn on a gyroscopic sensor in relation to monitoring rotational motion of door after a certain level of movement has been detected (see Abstract and paragraphs 0075-0080)


	Gann (US 2019/0103007) discloses using a traveling speed threshold to activate a gyroscopic sensor in aircraft (see paragraph 0049); however, the speed is Mach 0.5 and the purpose for activating the gyroscopic sensor is for reducing noise in magnetic field gradient measurements. 

Bakunowicz (Coupling of MEMS gyroscope application with wavelet analysis for detection of airframe oscillations in flight conditions) discloses measuring angular acceleration values during a flight wherein the angular acerbation values are not as intense when in an in-flight state as compared to taking off and landing (see Fig. 6). 

However the prior art fails to disclose the claims combination of a method/system that includes calculating a value for a target function based on at least one sensor of the sensor apparatus;
determining that the value of the target function is within a defined threshold range for a defined time period, the defined threshold range comprising a lower threshold and an upper threshold;
in response to the determining, turning on at least one gyroscopic sensor; finding a moving variance based on the at least one gyroscopic sensor; verifying that the moving variance of the at least one gyroscopic sensor is below a third threshold value 
turning off transmission from a radio of the sensor apparatus based on the inflight state.

Dependent claims 2, 4-13, 15, and 17-19 are allowable due to their dependency upon allowable independent claim 1 or 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865